DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Introductory Remarks
	In response to communications filed on 20 August 2021, claims 1, 4-10, 12-14, 16, and 20 are amended per Applicant's request. Claims 2-3 and 11 are cancelled. No claims were withdrawn. Claims 21-22 are new. Therefore, claims 1, 4-10, and 12-22 are presently pending in the application, of which claims 1, 10, and 20 are presented in independent form.

The previously raised 112 rejections of the pending claims is withdrawn in view of the amendments to the claims.
The previously raised 101 rejection of the pending claims is maintained.
The previously raised 102/103 rejections of the pending claims is withdrawn in view of the amendments to the claims. A new ground(s) of rejection has been issued.











Response to Arguments
Applicant’s arguments filed 20 August 2021 with respect to the rejection of the claims under 35 U.S.C. 112 (Remarks, p. 8) have been fully considered and are moot in view of the amendments/cancellations to the claims.

Applicant’s arguments filed 20 August 2021 with respect to the rejection of the claims under 35 U.S.C. 101 have been fully considered but are not persuasive.
Applicant’s argument that “claim 1 is directed to a specific method for constraining manipulation of a multidimensional datacube in order to maintain the integrity of the datacube for various contexts…[allowing] the user to stay within a context in which the user can define arbitrary constraints that are applied to the datacube within the context” (citing similar arguments for Claims 10 and 20) (see Remarks, p. 9) is unpersuasive.
The claims as a whole are directed to the resulting effect or goal, rather than a concrete embodiment/implementation of that goal. For example, the claims recite that the system somehow determines that there are constraints associated with the cell, and that the system is able to apply the constraints accordingly.
However, in describing how the identification and application steps are achieved, the identification steps are only implemented through insignificant additional elements, such as the use of pointers/identifiers (which is an insignificant field-of-use limitation) to store and retrieve information (which is well-understood, routine, and conventional; see MPEP 2106.05(d)(II) with regards to Storing and retrieving information in memory”); and apply the recalculation to the values being displayed in the cells (recomputing/recalculation also being a well-understood, routine, and conventional activity; see MPEP 2106.05(d)(II), citing Flook with regards to “performing repetitive calculations…(recomputing or readjusting alarm limit values)”).
Furthermore, reciting that a display interface is presented to a user to allow the user to input values and manipulate the information being displayed in the grid cells, is nothing more than an insignificant field-of-use limitation, as the interface does little more than provide a generic technological environment to allow users to manipulate information.1
Thus, for at least the aforementioned reasons, the 101 rejection is maintained.

Applicant’s arguments filed 20 August 2021 with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered but are not persuasive.
Applicant’s argument that Gong does not disclose the limitation of “storing a pointer or identifier for the constraint of the second selection with the cells of the first selection” (see Remarks, p. 10-11) is unpersuasive.
In particular, Applicant argues that “Gong appears to use the rule cube as a filter
Firstly, a filter is a type of constraint. A filter removes data not meeting a particular criteria, e.g., where dimension_1 < value_1, and thus functions as a “constraint”.
Secondly, Gong’s rule cube may also act as a constraint on what measures may be modified during the performance of a calculation. See, e.g., Gong, [0019] (“a rule cube may define the manner in which a measure may be used in the performance of a calculation or other processing operation. For example, a rule cube may be created to specify conditions under which a measure may be used as an input to a calculation involving multiple neighboring cells…and/or the conditions under which a measure may be modified by such a calculation (e.g., minimum and/or maximum limits of a final value, a limit on a degree of change, etc.”)”).
Applicant’s arguments regarding secondary references Genesereth and Pouschine not disclosing the limitation of pointers/identifiers to the constraint are moot, as Gong was argued to disclose this feature above.








Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-10, and 12-22 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception (i.e., an abstract idea) without significantly more).
	Independent claim 1 recites a mental task or process of selecting cells, selecting a constraint, and applying the constraint to the cells in the selection of cells. Considering that the claimed “constraints” are forms of expression, function, rule, etc., therefore, the limitation of selecting cells, selecting a constraint, and applying the constraint to the cells in the selection of cells, which is an evaluation or observation (or equivalently, a mathematical concept or operation, depending on whether the “constraint” is a formulaic expression such as utilizing the operators “<”, “>”, “+”, etc.).
	Dependent claim 6 recites a mental task or process of identifying a relationship between the given cell and another cell of the selection of cells, which is an evaluation or observation.
	Independent claim 10 recites a mental task or process of “detect[ing]…a constraint associated with a cell”, “determin[ing] an update to a value in the first cell based on the constraint”, and “updating a value in the cell based on the constraint”, which is an evaluation (or equivalently, a mathematical operation).
	Dependent claim 13 recites a mental task or process of “wherein…the value is updated further based on the constraint trigger”, which is an evaluation (or equivalently, a mathematical operation).
	Dependent claim 16 recites a mental task or process of “detecting a second cell associated with the constraint” and “updating a second value in the second cell based on the value in the cell and the constraint”, which is an evaluation (or equivalently, a mathematical operation).
	Dependent claim 17 recites a mental task or process of “detecting a second constraint associated with the second cell”, and “wherein updating the second value in the second cell is further based on the second constraint”, which is an evaluation (or equivalently, a mathematical operation).
	Dependent claim 18 recites a mental task or process of “updating the value in the first cell is further based on the second constraint”, which is an evaluation (or equivalently, a mathematical operation).
	Dependent claim 19 recites a mental task or process of “updating the value of the cell…based on an additional data model constraint or a default constraint automatically applied to generate a single value for updating the cell”, which is an evaluation (or equivalently, a mathematical operation).
	Independent claim 20 recites a mental task or process of “detecting a constraint associated with the first cell …; detecting one or more additional cells associated with the constraint; calculating a first value for the first cell and one or more additional values for the respective one or more additional cells, wherein the first value and the one or more additional values are calculated based on the constraint associated between the first cell and the one or more additional cells such that the first value and the one or more additional values together satisfy the constraint”. This amounts to an evaluation (or equivalently, a mathematical operation).
	Dependent claim 22 recites “updating the first cell and one or more additional cells subject to the first constraint”, which is an evaluation (or equivalently, a mathematical operation).
	Because the claims cover performance of the limitations in the mind but for the recitation of generic computer components, the claims fall within the “Mental Processes” grouping of abstract ideas (alternatively, the claims fall within the “Mathematical Concepts” grouping of abstract ideas, since the claimed “constraints” may also refer to mathematical types of operations other than just simply “rules”, where rules may be construed as an evaluation under the “Mental Processes” grouping). Accordingly, the claims recite an abstract idea.

	The judicial exception is not integrated into a practical application of the idea.
In particular, the claims recite various computer components (one or more computing devices, hardware processor, tangible memories coupled to the at least one hardware processor (Claim 1); non-transitory computer readable storage media storing computer-executable instructions (Claim 10); a system comprising one or more memories, one or more processing units coupled to one or more memories, and one or more computer-readable storage media storing instructions that when loaded into the one or more memories, cause the one or more processing units to perform the claimed steps (Claim 20)). However, these components are recited at a high level of generality and recited so generally that they represent no more than mere instructions to apply the judicial exception to a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).

	Independent claims 1 and 10 and their dependent claims recite that the steps pertain to cells of a datacube. Independent claim 20 recites that the steps pertain to cells in a multidimensional datacube. All of these limitations are nothing more than insignificant field-of-use limitations, describing the context (i.e., data cubes, multidimensional cubes, one or more cells of a data cube) rather than a particular manner of achieving a result. Alternatively, the claims attempt to limit the claimed limitations to a particular technological environment (i.e., multidimensional cube data). The claims still recite a manner of evaluating/performing mathematical operations on data values (contained within the cells), constraints associated with those data values (within the cells), and applying the constraints to the data values (within the cells).
	Independent claim 1 recites “receiving a selection of cells; receiving an invocation of a constraints menu; storing the selected constraint in association with the cells of the selection of cells; [and] displaying one or more constraints in the menu; receiving a selection of a constraint”. These receiving, storing, and displaying steps are recited at a high level of generality. Therefore, such steps are directed to insignificant extra-solution activities of receiving, storing, and displaying data (see MPEP 2106.05(g)).
	Independent claim 1 further recites that the system allows users to select a group of cells from a first display, and a constraints menu that receives the user’s input of constraints. Such displays are nothing more than an insignificant field-of-use limitations, attempting to limit the claims to a particular technological environment, as the use of the interface here does little more than provide a generic technological environment to allow users to manipulate information.2

	Independent claims 1 and 10 and dependent claim 22 further recite that the storing comprises storing a pointer or an identifier for the constraint in an attribute of the cell. This is nothing more than an insignificant field-of-use limitation, describing the context rather than a particular manner of achieving a result. Essentially, the use of an identifier amounts to a type of index, which remains at a high level of creating and storing an index, which is abstract. See, e.g., Erie Indemnity. The fact that the index is a pointer or an identifier for the constraint does not change that conclusion. Such a limitation does not further limit how—by what process or structure beyond a high level of storing and retrieving data—that the claimed invention utilizes the constraints and applies it to the appropriate cells.
See, e.g., MPEP 2106.05(f)(1) (“Remotely accessing user-specific information through a mobile interface and pointers to retrieve information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information” (citing Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017)).

	Dependent claim 4 recites “wherein the constraint is stored in a member context of the cell”. This is recited at a high level of generality, and thus amounts to nothing more than an insignificant field-of-use limitation, describing the context rather than a particular manner of achieving the “storing” result step.

	Dependent claim 5 recites “wherein applying comprises changing a value in a given cell based on the constraint”; dependent claim 6 recites in part “wherein changing the value in the given cell is further based on a data model constraint…the data model constraint [identifying] a relationship between the given cell and another cell of the selection of cells and enforces the relationship between the given cell and the another cell when changing the value of the given cell and the another cell”; and dependent claim 9 recites “wherein applying the constraint cascades to one or more additional cells outside the selected cells”. These limitations are recited at a high level of generality and not a particular means of achieving the claimed result. Rather, they only recite insignificant field-of-use limitations, describing the context rather than a particular manner of achieving the result. At the most, the claims amount to nothing more than mere narrowing of what are otherwise abstract concepts (e.g., having cells with associated constraints). As a matter of law, narrowing or reformulating an abstract idea does not add “significantly more” to it. See SAP Am. Inc. v. InvestPic, LLC (“limitations of the claims to a particular field of information…does not move the claims out of the realm of abstract ideas”).

Similarly, dependent claim 7 recites “wherein changing the value in the given cell is further based on a default constraint, further wherein the changed value is calculated via the default constraint from a set of possible values calculated from the constraint”. These are nothing more than mere narrowing of what are otherwise mental processes (or mathematical operations). As stated previously, narrowing or reformulating an abstract idea does not add “significantly more” to it.

	Dependent claim 8 recites “wherein receiving a change to one of the associated cells invokes the constraint against all the associated cells”. Such a limitation does not describe how—by what particular process or structure—the constraints are represented, organized, stored, retrieved, or executed/processed (i.e., invoked). Thus, such a limitation amounts to nothing more than insignificant extra-solution activity.

	Independent claim 10 and dependent claim 22 recite “receiving a request to update a first cell”. Such a step is nothing more than an insignificant pre-solution activity (i.e., receiving data). The claims also recite detecting/identifying from the first cell “a constraint having a pointer or identifier stored within the first cell”. This is recited at a high level of generality, and thus the use of a pointer or identifier amounts to nothing more than mere narrowing of what is otherwise still an abstract idea. (For further explanation regarding the pointer, see the explanation for Claims 1, 10, and 22 above) (Claim 22 recites identifying one or more additional cells from the pointer, but similarly, this is still mere narrowing of what is otherwise an abstract idea, i.e., nothing more than mere instructions to apply the abstract idea)
Claim 10 also recites “determining an update to a value in the first cell based on the constraint”, which is nothing more than mere instructions to apply an exception (as it does nothing more than recite an idea of a solution or outcome). Furthermore, independent claim 10 further recites “storing the updated value in the cell”. Similarly, dependent claim 16 recites “storing the updated second value in the second cell”. Both of these limitations are recited at a high level of generality, and thus amount to nothing more than insignificant extra-solution activities.

	Dependent claim 12 recites “wherein the action comprises a refresh indication for at least the cell”; dependent claim 13 recites “wherein the action comprises a constraint trigger”; dependent claim 14 recites “wherein the constraint trigger triggers the constraint via a context”; dependent claim 15 recites “wherein the constraint is detected via a context of the datacube”. These additional elements are recited at a high level of generality that is not integrated into a particular manner by which the system represents, organizes, stores, retrieves, and/or executes/processes constraint information, but rather describe only the technological context in which the mental process steps occur. Thus, such additional elements amount to nothing more than insignificant field-of-use limitations, describing the context rather than a particular manner of achieving the claimed result.

	Dependent claim 19 recites that updating the value of the cell is further based on “an additional data model constraint or a default constraint automatically applied to generate a single value” for updating the cell. Such steps are recited at a high level of generality and not a particular means by which the system represents, organizes, stores, retrieves, and/or executes/processes constraint-related information. Thus, such additional elements are nothing more than an insignificant field-of-use limitation, describing the context (i.e., type of constraint) rather than a particular manner of achieving a result.

	Independent claim 20 recites “receiving a first change …; … storing the first value in the first cell; and storing the one or more additional values in their respective one or more additional cells”. These receiving and storing steps are recited at a high level of generality. Therefore, such steps are directed to insignificant extra-solution activities of receiving and storing data (see MPEP 2106.05(g)).
Independent claim 20 further recites “[detecting a constraint,] wherein the constraint comprises a constraint type identifying a constraint function”. This isnothing more than an insignificant field-of-use limitation, describing the context rather than a particular manner of achieving the result.
Lastly, independent claim 20 further recites “wherein the calculating based on the constraint comprises executing the constraint function identified by the constraint type of the associated constraint”. This is nothing more than mere instructions to apply the judicial exception (i.e., the “executing” step). Additionally, this is nothing more than an insignificant field-of-use limitation, describing the context rather than a particular manner of achieving the result. At best, this is nothing more than mere narrowing of what are otherwise mathematical operations. As stated previously, narrowing or reformulating an abstract idea does not add “significantly more” to it.

Dependent claim 21 recites, after applying the constraints to the selected cells, providing an indication that the constraint has been applied to the selected cells. This is nothing more than an insignificant post-solution activity, which is a tangential or nominal addition to the claims that does not alter or affect how the identification and application of the constraints, and subsequent updating of the cell values, are performed.

Dependent claim 22 (which was largely addressed with regards to Claim 10 above), also further recites “updating the first cell and the one or more additional cells subject to the first constraint”, which is nothing more than mere instructions to apply the judicial exception (i.e., it only recites an idea of a solution or outcome).

	Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims, therefore, are directed to an abstract idea.


	The claims do not contain additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of memories, media, computer-executable instructions, processors, etc., amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
	Independent claim 1’s recitation of “receiving a selection of cells; receiving an invocation of a constraints menu; [and] displaying one or more constraints in the menu; receiving a selection of a constraint”, as discussed above, represents mere data gathering (i.e., the receiving steps), storing (i.e., the storing step), and data output (i.e., the displaying step), the storing and outputting steps being a nominal or tangential addition to the claim. Furthermore, all of these elements are well-understood, routine, and conventional. See MPEP 2106.05(d)(II) (“Receiving or transmitting data over a network, e.g., using the Internet to gather data” with regards to the receiving step; “Electronic recordkeeping” or “Storing and retrieving information in memory” with regards to the storing step; “Presenting offers and gathering statistics” with regards to the displaying step).
	Independent claim 10 recites “receiving a request to update a first cell of a datacube”, and “storing the updated value in the cell”. Similarly, dependent claim 16 recites “storing the updated second value in the second cell”. Such storing steps are well-understood, routine, and conventional. See MPEP 2106.05(d)(II) (“Receiving or transmitting data over a network, e.g., using the Internet to gather data” with regards to the receiving step; “Electronic recordkeeping” or “Storing and retrieving information in memory” with regards to the storing steps).
	Furthermore, independent claim 10 and dependent claim 22 recite updating a value in a first cell based on a received constraint. This is nothing more than an insignificant post-solution activity (i.e., nothing more than a nominal or tangential addition to the claim) that is well-understood, routine, and conventional. See MPEP 2106.05(d)(II) (“Performing repetitive calculations…(recomputing or readjusting alarm limit values)” (citing Flook, 437 U.S. at 594, 198 USPQ2d at 199)).
	Independent claim 20 recites “receiving a first change …; … storing the first value in the first cell; and storing the one or more additional values in their respective one or more additional cells”. As discussed above, “receiving” represents nothing more than mere data gathering, and “storing” is nothing more than a nominal or tangential addition to the claim. All of these elements are well-understood, routine, and conventional. See MPEP 2106.05(d)(II) (“Receiving or transmitting data over a network, e.g., using the Internet to gather data” with regards to the receiving step; “Electronic recordkeeping” or “Storing and retrieving information in memory” with regards to the storing step). 

	When viewed as an ordered combination, the claims and their additional elements do not amount to significantly more than the judicial exception. Firstly, the claims recite the steps at a high level of generality and not a specific means for performing those functions.3 Thus, the claims recite an abstract idea.
Secondly, the claims then proceed to combine the series of individually abstract concepts together into an ordered combination, which does not make the claims and their additional elements any less abstract when taken together. See RecogniCorp LLC v. Nintendo Co. Ltd. at p. 8 (“Adding one abstract idea…to another abstract idea…does not make the claim non-abstract”).
	Thirdly, even with the additional elements, the claim limitations fail to restrict how the goal is accomplished. The additional elements primarily are directed to insignificant field-of-use limitations, describing the context rather than a particular manner of achieving the claimed application of the constraints, and updating the values of the cells based on the constraints; or a particular type of technological environment (i.e., attempting to limit the claims to the computing environment, to multidimensional data cubes, to cells of a grid or cube). As stated previously however, merely narrowing or reformulating an abstract idea does not add “significantly more” to it.
	The claims also recite insignificant extra-solution activities (e.g., receiving selections of cells and their constraints, displaying the constraint menu, and storing values associated with cells) that are directed to well-understood, routine, and conventional activities.
	However, none of these additional elements, when taken in combination with the abstract steps recited in the claims, further limit how—by what technical process or structure—the constraints are represented, organized, stored, and retrieved. Instead, the claims are directed to certain high-level functionality—that somehow, the system is capable of making the determination that a constraint is associated with a cell, and derives the appropriate value for a cell based on those constraints. However, the claims and their additional elements do not limit the claims to any particular means by which such steps are implemented.
Thus, even when the claim elements are considered as a combination, they add nothing that is not already present when the elements are considered separately. There is nothing inventive about any of the claim details, individually or in combination, that are not themselves in the realm of abstract ideas.
Thus, for at least the aforementioned reasons, the claims are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., an abstract idea) without significantly more.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-8, 10, 12-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (“Leung”) (US 2016/0217401 A1), in view of Gong et al. (“Gong”) (US 2014/0279833 A1).
	Regarding claim 1: Leung teaches A method, implemented by one or more computing devices comprising at least one hardware processor and one or more tangible memories coupled to the at least one hardware processor (Leung, [0161], where the disclosed steps can be implemented as instructions embodied in one or more computer-readable media not being a signal (i.e., “one or more tangible memories”) that are executable by a processor), the method comprising:
	receiving a datacube comprising a plurality of cells organized along multiple dimensions (Leung, [0029-0030], where the workforce planning (WFP) client instance running on the client system may use data received from the WFP engine to generate/populate visualization(s), such as a grid or a chart. See Leung, [0083], where the raw data may be of a multi-dimensional cube);
	generating a first display comprising at least a portion of the datacube (Leung, [FIG. 5], where the system displays a grid of cells. See Leung, [0087], where a measure cube may store raw data values on a cell-by-cell basis. Thus in this manner, Leung’s disclosed “cells” pertain to cells in a datacube, as claimed);
receiving a first selection of cells from the first display; receiving an invocation of a constraints menu within a context; generating a second display comprising one or more constraints in the constraints menu within the context; receiving a second selection of a constraint from the second display (Leung, [0040], where a graphical user interface allows a user to define cost assumptions and plan limits (i.e., “constraints”), where limits may enable the user to define values in the planning grid (i.e., comprising the claimed “selection of cells”) that a scenario should meet in order to be considered viable. The GUI seen in Leung, [FIG. 5], includes a button 515 that is operable to define cost assumptions and plan limits (i.e., “constraints”). Leung, [FIG. 5] illustrates an example of a planning GUI corresponding to a plan named “2015” having a context of “BlueCircle—All Locations”. Additionally, users may edit plan framework, time span, cost models, etc. (additional constraints) (Leung, [0035-0036]; see [FIG. 5], item 503)
Note that because Leung allows a user to input a selection for various constraints, this implies that the user invoked button 503 or 515 on the GUI interface seen in [FIG. 5], and then subsequently interacted with some sort of display for receiving such user input for the cost assumptions, plan limits, plan framework, time span, and cost models (i.e., “generating a second display comprising one or more constraints in the constraints menu”));
	… and
	applying the constraint of the second selection to the cells of the first selection (Leung, [0044], where for cells that have limits (i.e., “constraints”), fitting to limit(s) functionality causes the application to adjust the headcount value of each selected cell such that a headcount limit and/or a cost limit for the cell is adhered to as closely as possible. Fitting (i.e., “[application of] the constraint”) may be constrained to select cell(s) (i.e., “cells of the first selection”). See also Leung, [0035-0036], where users may edit the framework, time span, cost models, etc. to be applied to the plan).
	Leung discloses all of the steps and suggests that constraints are associated with cells of the grid (implying some sort of storing of the constraint-cell associations), not appear to explicitly teach storing a pointer or identifier for the constraint of the second selection with the cells of the first selection.
	Gong teaches storing a pointer or identifier for the constraint of the second selection with the cells of the first selection (Gong, [0032], where cell rules are stored in generated rule cubes, the rule cubes having a corresponding cell that stores an indication of a rule (i.e., “a pointer or identifier for the constraint of the second selection”) corresponding to a cell of a data cube (“cells of the first selection”). See Gong, [0050], where the full rule cube incorporates indications of four cell rules labeled A through D (i.e., “identifier for the constraint”), where the correspondence of cells 275 of the full data cube 270 to the cells 575 of the full rule cube 570 provides a mechanism to determine which cells 275 of the full data cube 270 a particular cell rule applies to. See Leung, [0035-0036], [0040], [0044] and [FIG. 5] above with regards to the constraint having been defined by “the second selection” applied to “the cells of the first selection”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Leung and Gong (hereinafter “Leung as modified”) with the motivation of allowing users to save the constraint/rule state of the data they are working with (see, e.g., Gong, [0096], where clients may request an indication of cell rules applicable to cells of a data cube), i.e., so a user does not have to constantly define constraints/rules each time a new session is started, and to provide a mechanism to determine which cells of the full data cube a particular cell rule applies to (Gong, [0050]).

	Regarding claim 4: Leung as modified teaches The method of claim 1, wherein the pointer or identifier for the constraint of the second selection is stored in a member context of the cells of the first selection (Gong, [0063], where a rule cube (i.e., a type of storage) may have a one-to-many correspondence of cells, in which cells of the full data cube that are subjected to this rule were wildcarded along one or more dimension(s) (i.e., “member context[s]”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Leung and Gong with the motivation of reducing the length of the rule cube (Gong, [0058]), which saves processing time when generating the rule cube, and memory/bandwidth when transmitting the rule cube (Gong, [0016]).

	Regarding claim 5: Leung as modified teaches The method of claim 1, wherein applying the constraint of the second selection to the cells of the first selection comprises changing a value in a given cell of the cells of the first selection based on the constraint of the second selection (Leung, [0044], where for cells that have limits (i.e., “constraints”), fitting to limit(s) functionality causes the application to adjust the headcount value of each selected cell such that a headcount limit and/or a cost limit for the cell is adhered to as closely as possible). 

	Regarding claim 6: Leung as modified teaches The method of claim 5, wherein changing the value in the given cell is further based on a data model constraint, further wherein the data model constraint identifies a relationship between the given cell and another cell of the cells of the first selection and enforces the relationship between the given cell and the another cell when changing the value of the given cell and the another cell (Leung, [0060-0061], where the application can set plan limits and fit plan cells to limits. In particular, when a cell of the planning grid is modified, parent cell values of the modified cell may be adjusted (i.e., “enforces the relationship between the given cell and another cell”) such that each parent cell is the sum of the values in the corresponding child cells (i.e., “when changing the value of the given cell and the another cell”) (i.e., the parent-child relationships between cells being “a data model constraint”). Note that the fact that parent cells are changed relative to the child cells implies a relationship amongst the parent and child cells). 

	Regarding claim 7: Leung as modified teaches The method of claim 5, but does not appear to explicitly teach wherein changing the value in the given cell is further based on a default constraint, further wherein the changed value is calculated via the default constraint from a set of possible values calculated from the constraint of the second selection.
	Genesereth teaches wherein changing the value in the given cell is further based on a default constraint, further wherein the changed value is calculated via the default constraint from a set of possible values calculated from the constraint of the second selection (Genesereth, [0040], where if a computed cell is allowed to contain just one value, but more than one entailed value is computed for the cell, then the number of entailed values may be reduced to one based on (1) the old value of the cell (if the old value is still valid), or (2) empty. See Leung, [0035-0036], [0040], [0044] and [FIG. 5] above with regards to the constraint having been defined by “the second selection”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Leung as modified and Genesereth with the motivation of reducing conflicts with logical constraints (Genesereth, [0012]).

	Regarding claim 8: Leung as modified teaches The method of claim 1, wherein receiving a change to one of the cells of the first selection invokes the constraint of the second selection against all the cells of the first selection (Leung, [0061], where when a cell of the planning grid is modified, parent cell values of the modified cell may be adjusted such that each parent cell is the sum of the values in the corresponding child cells. Note that the fact that parent cells are changed relative to the child cells implies an association). 

	Regarding claim 10: Leung teaches One or more non-transitory computer-readable storage media (Leung, [0161], where the disclosed steps can be implemented as instructions embodied in one or more computer-readable media including flash memory (a type of non-transitory memory)), comprising:
	computer-executable instructions that, when executed by a computing system comprising at least one hardware processor, cause the computing system to receive a request to update a first cell of a datacube comprising a plurality of cells organized along multiple dimensions (Leung, [0044], where a command to fit to limit(s) (i.e., “request to update a first cell of a datacube”) causes the application to adjust the headcount value of each selected cell in a scenario to conform to the headcount/cost limit for the cell as closely as possible. See also, e.g., Leung, [0070], where a user performs a top-level fit to cost limit operation for a scenario (“receive a request to update a first cell of a datacube”). See Leung, [0026] and [FIG. 1], where the system operates on multidimensional data, e.g., a multidimensional cube (Leung, [0083]). See Leung, [FIG. 5], where the system displays a grid of cells from storage. Thus in this manner, Leung’s disclosed “cells” pertain to cells in a datacube, as claimed);
	computer-executable instructions that, when executed, cause the computing system to detect from the first cell a constraint …; computer-executable instructions that, when executed, cause the computing system to determine an update to a value in the first cell based on the constraint; and computer-executable instructions that, when executed, cause the computing system to store the updated value in the first cell (Leung, [0044], where the system includes a fitting to limit functionality (i.e., “determine an update to a value in the first cell based on the constraint”), in which the application adjusts the headcount value of each selected cell (i.e., “updates a value in the cell based on the constraint”) such that a headcount limit and/or cost limit (i.e., “constraint”) for the cell is adhered to as closely as possible (implying that the constraint was detected in order for the constraint to be applied in the first place). See Leung, [0095], where headcount data may be displayed in a grid visualization (i.e., “storing the updated value in the first cell”)).
	Leung discloses all of the steps and suggests that constraints are associated with cells of the grid (implying some sort of storing of the constraint-cell associations), not appear to explicitly teach [detecting from the first cell a constraint] having a pointer or identifier stored with the first cell.
	Gong teaches [detecting from the first cell a constraint] having a pointer or identifier stored with the first cell (Gong, [0053-0054], where the system detects that dimensions of the full rule cube correspond to dimensions of the full data cube (i.e., “detecting from the first cell a constraint”). See Gong, [0032], where cell rules are stored in generated rule cubes, the rule cubes having a corresponding cell that stores an indication of a rule (i.e., “constraint”) corresponding to a cell of a data cube. See Gong, [0050], where the full rule cube incorporates indications of four cell rules labeled A through D (i.e., “identifier for the constraint”), where the correspondence of cells 275 of the full data cube 270 to the cells 575 of the full rule cube 570 provides a mechanism to determine which cells 275 of the full data cube 270 a particular cell rule applies to).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Leung and Gong (hereinafter “Leung as modified”) with the motivation of allowing users to save the constraint/rule state of the data they are working with (see, e.g., Gong, [0096], where clients may request an indication of cell rules applicable to cells of a data cube), i.e., so a user does not have to constantly define constraints/rules each time a new session is started, and to provide a mechanism to determine which cells of the full data cube a particular cell rule applies to (Gong, [0050]).

	Regarding claim 12: Leung as modified teaches The one or more non-transitory computer-readable storage media of claim 10, wherein the request to update the first cell of the datacube comprises a refresh indication for at least the first cell (Leung, [0100], where the server may request a new forecast via a model engine (i.e., “refresh indication”). New forecasts may be run by the model-based forecaster based on scenario edits applied to the plan/scenario previously received by the server, and the server may return the forecast data to the grid visualization running on the client. The client may then update (i.e., “refresh”) the grid seen in [FIG. 5] (which includes “at least the cell”) based on the forecast data). 

	Regarding claim 13: Leung as modified teaches The one or more non-transitory computer-readable storage media of claim 10, wherein the request to update the first cell of the datacube comprises a constraint trigger, and wherein the value is updated further based on the constraint trigger (Leung, [0044], where the system includes fitting to limit functionality, which causes the application to adjust the headcount value of each selected cell such that a headcount limit and/or cost limit for the cell is adhered to as closely as possible. See also, e.g., Leung, [0048], where lower and upper bounds are set for particular cells during the fitting headcount to cost limit scenario, the lower and upper bounds corresponding to “a constraint trigger”. New headcount costs are calculated based on the lower/upper bounds (i.e., “the value is updated further based on the constraint trigger”)). 

	Regarding claim 14: Leung as modified teaches The one or more non-transitory computer-readable storage media of claim 13, wherein the constraint trigger triggers the constraint via a context (Leung, [0044], where the system includes fitting to limit functionality, which causes the application to adjust the headcount value of each selected cell (i.e., “[triggering] the constraint”) such that a headcount limit and/or cost limit for the cell is adhered to as closely as possible (i.e., “via a context”)). 

	Regarding claim 15: Leung as modified teaches The one or more non-transitory computer-readable storage media of claim 10, wherein the constraint is detected via a context of the datacube (Gong, [0063], where a rule cube may have a one-to-many correspondence of cells, in which cells of the full data cube that are subjected to this rule (i.e., “constraint”) were wildcarded along one or more dimension(s) of the data cube (i.e., “context of the datacube”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Leung and Gong with the motivation of reducing the length of the rule cube (Gong, [0058]), which saves processing time when generating the rule cube, and memory/bandwidth when transmitting the rule cube (Gong, [0016]).

	Regarding claim 16: Leung as modified teaches The one or more non-transitory computer-readable storage media of claim 10, further comprising:
	detecting a second cell associated with the constraint; updating a second value in the second cell based on the value in the first cell and the constraint; and storing the updated second value in the second cell (Leung, [0044], where the system includes a fitting to limit functionality (i.e., “executing an action in a datacube on a cell”), in which the application adjusts the headcount value of each selected cell (i.e., “updates a value in the cell based on the constraint”) such that a headcount limit and/or cost limit (i.e., “constraint”) for the cell is adhered to as closely as possible (implying that the constraint was detected in order for the constraint to be applied in the first place). See Leung, [0095], where headcount data may be displayed in a grid visualization (i.e., “storing the updated value in the cell”). Note that because Leung states “each” selected cell, this implies more than one, i.e., the existence of a second cell). 

	Regarding claim 17: Leung as modified teaches The one or more non-transitory computer-readable storage media of claim 16, further comprising:
	detecting a second constraint associated with the second cell; and wherein updating the second value in the second cell is further based on the second constraint (Leung, [0063-0064], where when the distribute to children option is used (i.e., “second constraint”), the values of child cells are adjusted such that their values sum to the value of the parent. After a first rule is met where the value in Child Row 1 was -40 and the delta of Child Row 3 was -10, the application second rule distributes the remaining parent delta among all children using a ratio of child values compared to a previous sum, where the delta of Child Rows 1 and 3 become -30 and +10 respectively (i.e., “wherein updating the second value in the second cell is further based on the second constraint”)). 

	Regarding claim 18: Leung as modified teaches The one or more non-transitory computer-readable storage media of claim 17, wherein updating the value in the first cell is further based on the second constraint (Leung, [0048], where when the new headcount value is distributed to child/children cells (i.e., “second constraint”), the child costs are calculated, and the child costs are aggregated to the parent cell (i.e., “updating the value in the first cell”)). 

	Regarding claim 22: Leung as modified teaches The method of claim 1, further comprising:
	receiving a request to update a first cell of the plurality of cells (Leung, [0044], where a command to fit to limit(s) (i.e., “request to update a first cell of a datacube”) causes the application to adjust the headcount value of each selected cell in a scenario to conform to the headcount/cost limit for the cell as closely as possible. See also, e.g., Leung, [0070], where a user performs a top-level fit to cost limit operation for a scenario (“receive a request to update a first cell”));
	in response to receiving the request to update the first cell, identifying a first constraint having a pointer or identifier stored with the first cell; identifying one or more additional cells of the plurality of cells having the pointer or identifier for the first constraint stored therewith; and updating the first cell and the one or more additional cells subject to the first constraint (Leung, [0044], where the system includes a fitting to limit functionality (i.e., “identifying an update to a value in the first cell [and one or more additional cells] based on the constraint”), in which the application adjusts the headcount value of each selected cell (i.e., “updates a value in the first cell [and one or more additional cells] based on the constraint”) such that a headcount limit and/or cost limit (i.e., “constraint”) for the cell is adhered to as closely as possible (implying that the constraint was detected in order for the constraint to be applied in the first place).
See Gong, [0032], with regards to “a first constraint having a pointer or identifier stored with the first cell”, where cell rules are stored in generated rule cubes, the rule cubes having a corresponding cell that stores an indication of a rule (i.e., “constraint”) corresponding to a cell of a data cube. See Gong, [0056], where the system may analyze the rule cube 670 to determine what cells 275 of the full data cube 270 are subjected to cell rule A. Each cell of the rule cube 670 may correspond to all cells of the full data cube sharing the same location along the time dimension and geographic dimension (i.e., “one or more additional cells having the pointer or identifier for the first constraint…[and] subject to the first constraint”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Leung and Gong with the motivation of providing a considerably smaller representation of a rule cube, which is less likely to be prohibitively difficult (i.e., it is easier) to generate and store within storage, and transmit to another computing device (Gong, [0059]).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (“Leung”) (US 2016/0217401 A1), in view of Gong et al. (“Gong”) (US 2014/0279833 A1), in further view of Genesereth et al. (“Genesereth”) (US 2006/0048044 A1).
	Regarding claim 9: Leung as modified teaches The method of claim 1, but does not appear to explicitly teach wherein applying the constraint cascades to one or more additional cells outside the cells of the first selection.
	Genesereth teaches wherein applying the constraint cascades to one or more additional cells outside the cells of the first selection (Genesereth, [0045], where when a user specifies properties for event e1 in the event table by selecting g100 as the room for event e1 and morning as its time. The system automatically calculates entailed values. Specifically, the user’s specification of a room and time for event e1 in the event table (i.e., “constraint…[applied to the selected cells]”) causes e1 to show up in the corresponding cell in the schedule table (i.e., “one or more additional cells outside the selected cells”). Similarly, if the user directly modifies a cell in the schedule table (i.e., “constraint”), entailed values are automatically calculated and displayed in row e2 of the event table (i.e., “outside the selected cells”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Leung as modified and Genesereth with the motivation of propagating values in multiple directions (Genesereth, [0045]), which (1) allows users to experiment by varying certain parameters while the system automatically propagates the consequences of those variations, and (2) supports collaborative applications linked with automatic propagation of values and constraints among the connected spreadsheets, which would support a wide variety of applications in cooperative design and collaborative management (Genesereth, [0051]).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (“Leung”) (US 2016/0217401 A1), in view of Genesereth et al. (“Genesereth”) (US 2006/0048044 A1).
	Regarding claim 19: Leung as modified teaches The one or more non-transitory computer-readable storage media of claim 10, but does not appear to explicitly teach wherein updating the value of the cell is further based on an additional data model constraint or a default constraint automatically applied to generate a single value for updating the cell.
	Genesereth teaches wherein updating the value of the cell is further based on an additional data model constraint or a default constraint automatically applied to generate a single value for updating the cell (Genesereth, [0040], where if a computed cell is allowed to contain just one value, but more than one entailed value is computed for the cell, then the number of entailed values may be reduced to one based on (1) the old value of the cell (if the old value is still valid), or (2) empty).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Leung as modified and Genesereth with the motivation of reducing conflicts with logical constraints (Genesereth, [0012]).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (“Leung”) (US 2016/0217401 A1), in view of Gong et al. (“Gong”) (US 2014/0279833 A1), in further view of Pouschine et al. (“Pouschine”) (US 5,918,232 A).
	Regarding claim 20: Leung teaches A system for multidimensional datacube management, the system comprising:
	one or more memories; one or more processing units coupled to the one or more memories; and one or more computer-readable storage media storing instructions that, when loaded into the one or more memories, cause the one or more processing units to perform operations (Leung, [0161], where the disclosed steps can be implemented as instructions embodied in one or more computer-readable media that are executable by a processor) comprising:
	receiving a multidimensional datacube comprising a plurality of cells organized along multiple dimensions (Leung, [0029-0030], where the workforce planning (WFP) client instance running on the client system may use data received from the WFP engine to generate/populate visualization(s), such as a grid or a chart. See Leung, [0083], where the raw data may be of a multi-dimensional cube);
	generating a first display, the generating comprising rendering at least a portion of the multidimensional datacube (Leung, [FIG. 5], where the system displays a grid of cells. See Leung, [0087], where a measure cube may store raw data values on a cell-by-cell basis. Thus in this manner, Leung’s disclosed “cells” pertain to cells in a datacube, as claimed);
	receiving a first change to a first cell rendered in the first display (Leung, [0061], where a cell of the planning grid may be modified by a user);
	detecting from the first cell a constraint …; detecting one or more additional cells associated with the constraint; calculating a first value for the first cell and one or more additional values for the respective one or more additional cells, wherein the first value and the one or more additional values are calculated based on the constraint associated between the first cell and the one or more additional cells such that the first value and the one or more additional values together satisfy the constraint …; storing the first value in the first cell; and storing the one or more additional values in their respective one or more additional cells (Leung, [0061], where when a cell of the planning grid is modified, parent cells (i.e., “one or more additional cells associated with the constraint”) of the modified cell (i.e., “first cell”) may be adjusted such that each parent cell is the sum of the values (i.e., “constraint”) in the corresponding child cells (i.e., “such that the first value and the one or more additional values together satisfy the constraint”), implying that the system first detected the constraint of the cells prior to imposing such a constraint. In other words, the constraint was that the modified (first) cell must have its parent cells (one or more additional cells associated with the constraint) be the sum of the values of the child cells.
Leung, [0095], where headcount data may be displayed in a grid visualization (i.e., “storing the [values] in [their respective cells]”). See also Leung, [0088], where modified plan or forecasting data may be persisted in the database, where a measure cube may store raw data values on a cell-by-cell basis (Leung, [0087]) (i.e., “storing the first value in the first cell”)).
	discloses all of the steps and suggests that constraints are associated with cells of the grid (implying some sort of storing of the constraint-cell associations), not appear to explicitly teach [detecting from the first cell a constraint] having a pointer or identifier stored with the first cell, wherein the constraint comprises a constraint type identifying a constraint function; [and] wherein the calculating based on the constraint comprises executing the constraint function identified by the constraint type of the associated constraint.
	Gong teaches [detecting from the first cell a constraint] having a pointer or identifier stored with the first cell … (Gong, [0053-0054], where the system detects that dimensions of the full rule cube correspond to dimensions of the full data cube (i.e., “detecting from the first cell a constraint”). See Gong, [0032], where cell rules are stored in generated rule cubes, the rule cubes having a corresponding cell that stores an indication of a rule (i.e., “constraint”) corresponding to a cell of a data cube. See Gong, [0050], where the full rule cube incorporates indications of four cell rules labeled A through D (i.e., “identifier for the constraint”), where the correspondence of cells 275 of the full data cube 270 to the cells 575 of the full rule cube 570 provides a mechanism to determine which cells 275 of the full data cube 270 a particular cell rule applies to).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Leung and Gong (hereinafter “Leung as modified”) with the motivation of allowing users to save the constraint/rule state of the data they are working with (see, e.g., Gong, [0096], where clients may request an indication of cell rules applicable to cells of a data cube), i.e., so a user does not have to constantly define constraints/rules each time a new session is started, and to provide a mechanism to determine which cells of the full data cube a particular cell rule applies to (Gong, [0050]).
	Leung as modified does not appear to explicitly teach wherein the constraint comprises a constraint type identifying a constraint function; [and] wherein the calculating based on the constraint comprises executing the constraint function identified by the constraint type of the associated constraint.
	Pouschine teaches wherein the constraint comprises a constraint type identifying a constraint function; [and] wherein the calculating based on the constraint comprises executing the constraint function identified by the constraint type of the associated constraint (Pouschine, [20:13-22], where model rules may be prioritized by their types where user entered values (UEVs) are first, followed by formulas. Formulas are divided into high-priority and low-priority formulas. All other formulas are aformulas. Thus, the order of precedence for model rules of equal specificity is UEVs, high-priority formulas, and low-priority formulas. Based on the priority, the system will choose one of the rules to implement (Pouschine, [17:11-22])).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Leung as modified and Pouschine with the motivation of prioritizing rules so that the proper rules take precedence in cases where applying two rules would yield different results (Pouschine, [17:11-22]).


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (“Leung”) (US 2016/0217401 A1), in view of Gong et al. (“Gong”) (US 2014/0279833 A1), in further view of Thomas et al. (“Thomas”) (WO 2008/107665 A2).
	Regarding claim 21: Leung as modified teaches The method of claim 1, but does not appear to explicitly teach further comprising, after applying the constraint of the second selection to the cells of the first selection, indicating in the first display that the constraint of the second selection has been applied to the cells of the first selection.
	Thomas teaches after applying the constraint of the second selection to the cells of the first selection, indicating in the first display that the constraint of the second selection has been applied to the cells of the first selection (Thomas, [p. 5, lines 19-28], where the system outputs the results of updates to the grid or code regions to be calculate, and displayed back to the user via the GUI. The GUI may include an output region that may display notification messages to a user, e.g., that the recalculation process has completed.
Note that it would have been obvious to one of ordinary skill in the art to have substituted Thomas’ recalculation process with Leung’s application of the constraint of a second selection, as both Leung’s application of a constraint and Thomas’ recalculation process result in an updating of values. Therefore, the substitution of Thomas’ recalculation process with Leung’s application of a constraint would have been obvious because they had predictably equivalent operating characteristics, i.e., values were updated in the grid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Leung as modified and Thomas with the motivation of providing feedback to the user to inform them that the desired changes have been applied to the cells being displayed.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
24 November 2021



    
        
            
        
            
        
            
    

    
        1 See, e.g., Intellectual Ventures I LLC v. Capital One Financial Corporation, 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017) (the claims found to be abstract included a user interface for displaying a dynamic document to a user to permit the user to make modifications to the document; the changes made to the dynamic document resulted in the system somehow modifying the underlying XML document (see p. 12). The court found “The resulting dynamic document…is nothing more than an interface for displaying and organizing this underling data. These features…do not alter our conclusion that the claimed invention is directed to the abstract concept of collecting, displaying, and manipulating data of particular documents”).
        2 See, e.g., Intellectual Ventures I LLC v. Capital One Financial Corporation, 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017) (the claims found to be abstract included a user interface for displaying a dynamic document to a user to permit the user to make modifications to the document; the changes made to the dynamic document resulted in the system somehow modifying the underlying XML document (see p. 12). The court found “The resulting dynamic document…is nothing more than an interface for displaying and organizing this underling data. These features…do not alter our conclusion that the claimed invention is directed to the abstract concept of collecting, displaying, and manipulating data of particular documents”).
        3 See, e.g., Electric Power Group, slip op. at 2 (“At that level of generality, the claims do no more than describe a desired function or outcome, without providing any limiting detail that confines the claim to a particular solution to an identified problem. The purely functional nature of the claim confirms that it is directed to an abstract idea, not to a concrete embodiment of that idea”)